 

 

[logo1.jpg] 

 





Name of Purchaser:_________________

 



1

 



 



Offering Log #:_________

 

BIZZINGO, INC.

 

SERIES A PREFERRED STOCK PURCHASE AGREEMENT

 

EXHIBITS

 

Exhibit A   Schedule of Investors

Exhibit B    Certificate of Designation of Rights and Preferences

Exhibit C    Restrictive Legend

 

2

 



 

PREFERRED STOCK PURCHASE AGREEMENT

 

THIS STOCK PURCHASE AGREEMENT is made as of the 23 day of October, 2012, by and
among BIZZINGO, INC., a Nevada corporation (the ‘Company’), with its principal
office at 640 Mission Street, 5th Floor San Francisco CA 94103 formally of 63
Main Street, 202 Flemington NJ 08822 and the investors listed on Exhibit A
hereto, each of which is herein referred to as an ‘Investor.’

 

1. Purchases and Sale of Stock.

 

1.1Sale and Issuance of Series A Preferred Stock.

 

(a) The Company shall adopt and file with the Secretary of State of Nevada on or
before the Closing (as defined below) the Designation of Rights and Preferences
of Series A Preferred Stock in the form attached hereto as Exhibit B (the
‘Designation’).

 

(b) Subject to the terms and conditions of this Agreement, each Investor agrees,
severally, to purchase at the Closing and the Company agrees to sell and issue
to each Investor at the Closing that number of shares of the Company’s Series A
Preferred Stock (the ‘Series A Preferred’) set forth opposite each Investor’s
name on Exhibit A hereto for the purchase price per share of $1.00 as set forth
thereon. The shares of Series A Preferred to be sold pursuant to this Agreement
are collectively referred to herein as the ‘Shares.’

 

1.2 Closing. The purchase and sale of the Shares shall take place at the offices
of Daniel Luciano, 242A West Valley Brook Rd., Califon, NJ 07830, or at such
other time and place as the Company and Investors acquiring in the aggregate
more than half the Shares sold pursuant hereto mutually agree upon orally or in
writing (which time and place are designated as the ‘Closing’). Within ten (10)
days from Closing, the Company shall deliver to each Investor a certificate or
certificates representing the Series A Preferred that such Investor is
purchasing against payment of the purchase price therefor by check, wire
transfer or any combination thereof.

 

2. Representations and Warranties of the Company. The Company hereby represents
and warrants to the Investor as follows:

 

2.1 Organizations, Good Standing and Qualification. The Company is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Nevada and has all requisite corporate power and authority to carry on
its business as currently conducted. The Company is duly qualified to transact
business and is in good standing in each jurisdiction in which the failure to so
qualify would have a material adverse effect on its business or properties. True
and accurate copies of the Company’s Certificate of Incorporation and Bylaws,
each as amended and in effect at the Closing, has been delivered to the special
counsel to the Investors.

 

3

 



 

2.2  Capitalization. The authorized capital stock of the Company consists of
Five Hundred Million (500,000,000) shares of Common Stock (‘Common Stock’), of
which One Hundred Eight Million Eight Hundred Thirty Four Thousand Five Hundred
Twenty-Five (108,834,525) shares are issued and outstanding on the date of this
Agreement and One Hundred Million (100,000,000) shares of Preferred Stock
(‘Preferred Stock’), of which Two Million (2,000,000) are designated as Series A
Preferred Stock, and none of which is issued and outstanding. All such issued
and outstanding shares have been duly authorized and validly issued and are
fully paid and nonassessable. The Company has reserved; (i) Fifty Million,
(50,000,000) shares of Common Stock for issuance upon conversion of the Series A
Preferred, (ii) Thirteen Million (13,000,000) shares of Common Stock for
issuance under the 2011 Stock Option Plan, (iii) Nine Million (9,000,000) in
stock grants under employment agreements to existing officers, (iv) Twenty
Million (20,000,000) shares of Common Stock for issuance under the 2012 Stock
Option Plan, and (v) a total of Thirty Three Million Two Hundred Thirteen
Thousand Nine Hundred Seventy Six (33,213,976) to be issued upon exercise of
various stock purchase warrants.

Other than the shares reserved for issuance described in this paragraph, there
are no outstanding rights, options, warrants, preemptive rights, rights of first
refusal or similar rights for the purchase or acquisition from the Company of
any securities of the Company. All outstanding shares have been issued in
compliance with state and federal securities laws.

 

2.3  Subsidiaries. The Company does not presently own or control, directly or
indirectly, any interest in any other corporation, association, or other
business entity other than UDM LLC and Phreadz LLC.

 

2.4  Authorization. All corporate action on the part of the Company, its
officers, directors and shareholders necessary for the authorization, execution
and delivery of this Agreement, the performance of all obligations of the
Company hereunder and thereunder, and the authorization, issuance (or
reservation for issuance), sale and delivery of the Shares being sold hereunder
and the Common Stock issuable upon conversion of the Shares has been taken or
will be taken prior to the Closing, and this Agreement constitute valid and
legally binding obligations of the Company, enforceable in accordance with their
respective terms, subject to: (i) judicial principles limiting the availability
of specific performance, injunctive relief, and other equitable remedies; (ii)
bankruptcy, insolvency, reorganization, moratorium or other similar laws now or
hereafter in effect generally relating to or affecting creditors’ rights.

 

2.5 Valid Issuance of Preferred and Common Stock. The shares of Series A
Preferred that are being purchased by the Investors hereunder, when issued, sold
and delivered in accordance with the terms of this Agreement for the
consideration expressed herein, will be duly and validly issued, fully paid, and
nonassessable, and will be free of restrictions on transfer directly or
indirectly created by the Company other than restrictions on transfer under this
Agreement and under applicable state and federal securities laws. The Common
Stock issuable upon conversion of the Series A Preferred purchased under this
Agreement has been duly and validly reserved for issuance and, upon issuance in
accordance with the terms of the Designation, will be duly and validly issued,
fully paid, and nonassessable and will be free of restrictions on transfer
directly or indirectly created by the Company other than restrictions on
transfer under this Agreement, and under applicable state and federal securities
laws.

 

4

 



 

2.6  Governmental Consents. No consent, approval, order or authorization of, or
registration, qualification, designation, declaration or filing with, any
federal, state or local governmental authority on the part of the Company is
required in connection with the offer, sale or issuance of the Shares (and the
Common Stock issuable upon conversion of the Shares) or the consummation of any
other transaction contemplated hereby, except for the following: (i) the filing
of the Designations in the office of the Secretary of State of the State of
Nevada, which shall be filed by the Company on or prior to the Closing Date;
(ii) the filing of such notices as may be required under the Securities Act of
1933, as amended (the ‘Securities Act’); and (iii) the compliance with SEC and
any other applicable state securities laws, which compliance will have occurred
within the appropriate time periods therefor. Based in part on the
representations of the Investors set forth in Section 3 below, the offer, sale
and issuance of the Shares in conformity with the terms of this Agreement are
exempt from the registration requirements of Section 5 of the Securities Act,
and from any similar requirement under SEC securities law.

 

2.7 Litigation. There is no material action, suit, proceeding or investigation
pending or, to the best of the Company’s knowledge, currently threatened before
any court, administrative agency or other governmental body against the Company
which questions the validity of this Agreement or the right of the Company to
enter into any of them, or to consummate the transactions contemplated hereby or
thereby, or which would be reasonably likely to result, either individually or
in the aggregate, in any material adverse change in the condition (financial or
otherwise), business, property, assets or liabilities of the Company. The
foregoing includes, without limitation, actions, suits, proceedings or
investigations pending or, to the best knowledge of the Company, threatened (or
any basis therefor known to the Company) involving the prior employment of any
of the Company’s employees, their use in connection with the Company’s business
of any information or techniques allegedly proprietary to any of their former
employers, or their obligations under any agreements with prior employers. The
Company is not a party or subject to, and none of its assets is bound by, the
provisions of any order, writ, injunction, judgment or decree of any court or
government agency or instrumentality which would be reasonably likely to have a
material adverse effect on the Company.

 

2.8  Employees. To the best knowledge of the Company, no officer or key employee
is in violation of any employee agreement. No employees of the Company are
represented by any labor union or covered by any collective bargaining
agreement. There is no pending or, to the best of the Company’s knowledge,
threatened labor dispute involving the Company and any group of its employees.

 

5

 



 

2.9  Patents and Trademarks. The Company has sufficient title to and ownership
of all trade secrets, and, to its knowledge, copyrights, information,
proprietary rights and processes, patents, trademarks, service marks and trade
names necessary for its business as now conducted without any material conflict
with or infringement of the rights of others. There are no material outstanding
options, licenses, or agreements of any kind relating to the foregoing, nor is
the Company bound by or a party to any material options, licenses or agreements
of any kind with respect to the patents, trademarks, service marks, trade names,
copyrights, trade secrets, licenses, information, proprietary rights and
processes of any other person or entity. The Company has not received any
written, or to its knowledge, oral communications alleging that the Company has
violated or, by conducting its business as proposed, would violate any of the
patents, trademarks, service marks, trade names, copyrights or trade secrets or
other proprietary rights of any other person or entity. To the Company’s
knowledge, none of the Company’s employees is obligated under any contract
(including licenses, covenants or commitments of any nature) or other agreement,
or subject to any judgment, decree or order of any court or administrative
agency, that would interfere with the use of his or her best efforts to promote
the interests of the Company or that would conflict with the Company’s business
as proposed to be conducted. To the Company’s knowledge, neither the execution
nor delivery of this Agreement nor the carrying on of the Company’s business by
the employees of the Company, nor the conduct of the Company’s business as
proposed, will conflict with or result in a breach of the terms, conditions or
provisions of, or constitute a default under, any contract, covenant or
instrument under which any of such employees is now obligated. The Company
covenants that it will not, at any time, knowingly conduct its business in such
a way as to conflict with or result in a breach of the terms, conditions or
provisions of, or constitute a default under, any contract, covenant or
instrument under which any of such employees is obligated. The Company does not
believe it is or will be necessary to utilize any inventions of any of its
employees (or people it currently intends to hire) made prior to their
employment by the Company.

 

2.10  Compliance with Other instruments. The Company is not in violation or
default of any provision of its Certificate of Incorporation or Bylaws, each as
amended and in effect on and as of the Closing. The Company is not in violation
or default of any material provision of any instrument, mortgage, deed of trust,
loan, contract, commitment, judgment, decree, order or obligation to which it is
a party or by which it or any of its properties or assets are bound which would
materially adversely affect the condition (financial or otherwise), business,
property, assets or liabilities of the Company or, to the best of its knowledge,
of any provision of any federal, state or local statute, rule or governmental
regulation which would materially adversely affect the condition (financial or
otherwise), business, property, assets or liabilities of the Company.

The execution, delivery and performance of and compliance with this Agreement
and the issuance and sale of the Shares, will not result in any such violation,
be in conflict with or constitute, with or without the passage of time or giving
of notice, a default under any such provision, require any consent or waiver
under any such provision (other than any consents or waivers that have been
obtained), or result in the creation of any mortgage, pledge, lien, encumbrance
or charge upon any of the properties or assets of the Company pursuant to any
such provision.

 

6

 



 

2.11  Permits. The Company has all franchises, permits, licenses, and any
similar authority necessary for the conduct of its business as now being
conducted by it, the lack of which could reasonably be expected to materially
and adversely affect the business, properties, prospects, or financial condition
of the Company, and the Company believes it can obtain, without undue burden or
expense, any similar authority for the conduct of its business as planned to be
conducted. The Company is not in default in any material respect under any of
such franchises, permits, licenses, or other similar authority.

 

2.12 Environmental and Safety Laws. To the best of its knowledge, the Company is
not in violation of any applicable statute, law or regulation relating to the
environment or occupational health and safety, and to the best of its knowledge,
no material expenditures are or will be required in order to comply with any
such existing statute, law or regulation,

 

2.13 Disclosure. No representation, warranty or statement by the Company in this
Agreement, or in any written statement or certificate furnished to the Investors
pursuant to this Agreement, contains any untrue statement of a material fact or,
when taken together, omits to state a material fact necessary to make the
statements made herein or therein, in light of the circumstances under which
they were made, not misleading. However, as to any projections furnished to the
Investors, such projections were prepared in good faith by the Company, but the
Company makes no representation or warranty that it will be able to achieve such
projections.

 

2.14 Title to Property and Assets. The Company has good and marketable title to
all of its properties and assets free and clear of all mortgages, liens and
encumbrances, except liens for current taxes and assessments not yet due and
possible minor liens and encumbrances which do not, in any case, in the
aggregate, materially detract from the value of the property subject thereto or
materially impair the operations of the Company. With respect to the property
and assets it leases, the Company is in compliance with such leases and, to the
best of its knowledge, holds a valid leasehold interest free of all liens,
claims or encumbrances. The Company’s properties and assets are in good
condition and repair in all material respects.

 

2.15 Financial Statements. The Company has delivered to the Investors (a) a
balance sheet and income statement of the Company as of and for the fiscal year
ended May 31, 2012, and (b) a balance sheet and income statement of the Company
as of and for the three-month period ended August 31, 2012. The foregoing
financial statements, all of which are audited, are herein referred to as the
‘Financial Statements.’ The balance sheet of the Company as of August 31, 2012
is herein referred to as the ‘Company Balance Sheet. The Financial Statements
fairly present, in all material respects, the financial position and results of
operations of the Company as of the dates and/or the periods indicated. The
Company has no material liabilities or obligations which are not reflected or
reserved against in the Company Balance Sheet, except liabilities or obligations
incurred since the date of the Company Balance Sheet in the ordinary course of
business.

 

7

 



 

2.16 Agreements; Action.

 

(a) Except as stated in the Company’s filings with the Securities and Exchange
Commission (“Company’s SEC Filings”), there are no agreements, understandings or
proposed transactions between the Company and any of its officers, directors,
affiliates, or any affiliate thereof.

 

(b) Except as stated in the Company’s SEC Filings, there are no agreements,
understandings, instruments, contracts, proposed transactions, judgments,
orders, writs or decrees to which the Company is a party or by which it is bound
that may involve (i) obligations (contingent or otherwise) of, or payments by
the Company in excess of, $50,000, or (ii) the license of any patent, copyright,
trade secret or other proprietary right to or from the Company, or (iii)
provisions restricting or adversely affecting the development, manufacture or
distribution of the Company’s products or services or (iv) indemnification by
the Company with respect to infringements of proprietary rights.

 

(c) Except as stated in the Company’s SEC Filings, the Company has not (i)
declared or paid any dividends or authorized or made any distribution upon or
with respect to any class or series of its capital stock, (ii) incurred any
indebtedness for money borrowed or any other liabilities individually in excess
of $75,000 or, in the case of indebtedness and/or liabilities individually less
than $75,000, in excess of $150,000 in the aggregate, (iii) made any loans or
advances to any person, other than ordinary advances for travel expenses, or
(iv) sold, exchanged or otherwise disposed of any of its assets or rights, other
than the sale of its inventory in the ordinary course of business.

 

(d) For the purposes of subsections (b) and (c) above, all indebtedness,
liabilities, agreements, understandings, instruments, contracts and proposed
transactions involving the same person or entity (including persons or entities
the Company has reason to believe are affiliated therewith) shall be aggregated
for the purpose of meeting the individual minimum dollar amounts of such
subsections.

 

(e) The Company is not a party to and is not bound by any contract, agreement or
instrument, or subject to any restriction under its Certificate of Incorporation
or its Bylaws that adversely affects its business as now conducted or as
proposed to be conducted, its properties or its financial condition.

 

2.17 Shareholder Agreements. Except for agreements contemplated hereby of even
date herewith, there are no agreements, other than agreements, true and complete
copies of which the Company has provided to special counsel to the Investors,
between the Company and any of the Company’s shareholders, or to the best
knowledge of the Company, among any of the Company’s shareholders, which in any
way affect any shareholder’s ability or right freely to alienate or vote such
shares (except restrictions designed to provide compliance with securities
laws).

 

8

 

 



2.18 Brokers or Finders. The Company has not agreed to incur, directly or
indirectly, any liability for brokerage or finders’ fees, agents’ commissions or
other similar charges in connection with this Agreement or any of the
transactions contemplated hereby.

 

3. Representations and Warranties of the Investors. Each Investor hereby
represents and warrants that:

 

3.1 Experience. Such Investor is experienced in evaluating start-up companies
such as the Company, is able to fend for itself in transactions such as the one
contemplated by this Agreement, has such knowledge and experience in financial
and business matters that such Investor is capable of evaluating the merits and
risks of such Investor’s prospective investment in the Company, and has the
ability to bear the economic risks of the investment.

 

3.2 Investment. Such Investor is acquiring the Shares (and the Common Stock
issuable upon conversion of the Shares) for investment for such Investor’s own
account and not with the view to, or for resale in connection with, any
distribution thereof. Such Investor understands that the Shares (and the Common
Stock issuable upon conversion of the Shares) have not been registered under the
Securities Act by reason of a specific exemption from the registration
provisions of the Securities Act, which depends upon, among other things, the
bona fide nature of the investment intent as expressed herein. Such Investor
further represents that it does not have any contract, undertaking, agreement or
arrangement with any person to sell, transfer or grant participation to any
third person with respect to any of the Shares (or any Common Stock acquired
upon conversion thereof). Such Investor understands and acknowledges that the
offering of the Shares pursuant to this Agreement will not, and any issuance of
Common Stock on conversion may not, be registered under the Securities Act on
the ground that the sale provided for in this Agreement and the issuance of
securities hereunder is exempt from the registration requirements of the
Securities Act.

 

3.3 Rule 144. Such Investor acknowledges that the Shares (and the Common Stock
issuable upon conversion of the Shares) must be held indefinitely unless
subsequently registered under the Securities Act or an exemption from such
registration is available. Such Investor is aware of the provisions of Rule 144
promulgated under the Securities Act, which permit limited resale of shares
purchased in a private placement subject to the satisfaction of certain
conditions. Such Investor covenants that, in the absence of an effective
registration statement covering the stock in question, such Investor will sell,
transfer, or otherwise dispose of the Shares (and any Common Stock issued on
conversion thereof) only in a manner consistent with such Investor’s
representations and covenants set forth in this Section 3. In connection
therewith, such Investor acknowledges that the Company will make a notation on
its stock books regarding the restrictions on transfers set forth in this
Section 3 and will transfer securities on the books of the Company only to the
extent not inconsistent therewith.

 

9

 

 



3.4 No Public Market. Such Investor understands that no public market now exists
for the preferred securities issued by the Company, and that it is unlikely that
a public market will ever exist for the Shares.

 

3.5 Access to Data. Such Investor has received and reviewed information about
the Company and has had an opportunity to discuss the Company’s business,
management and financial affairs with its management and to review the Company’s
facilities.

Such Investor understands that such discussions, as well as any written
information issued by the Company, were intended to describe the aspects of the
Company’s business and prospects which the Company believes to be material, but
were not necessarily a thorough or exhaustive description. The foregoing,
however, does not limit or modify the representations and warranties of the
Company in Section 2 of this Agreement or the right of the Investors to rely
thereon.

 

3.6 Authorization. This Agreement when executed and delivered by such Investor
will constitute a valid and legally binding obligation of the Investor,
enforceable in accordance with its terms, subject to: (i) judicial principles
respecting election of remedies or limiting the availability of specific
performance, injunctive relief, and other equitable remedies; (ii) bankruptcy,
insolvency, reorganization, moratorium or other similar laws now or hereafter in
effect generally relating to or affecting creditors’ rights.

 

3.7 Accredited Investor. Such Investor acknowledges that it is an ‘accredited
investor’ as defined in Rule 501 of Regulation D as promulgated by the
Securities and Exchange Commission under the Securities Act and shall submit to
the Company such further assurances of such status as may be reasonably
requested by the Company. For state securities law purposes, the principal
address of the Investor is that set forth on Exhibit A.

 

3.8 Company’s SEC Filings. Such Investor and read and reviewed the Company’s SEC
Filings, and acknowledges that an investment in the Company involves certain
risks.

 

4. Conditions of Investor’s Obligations at Closing. The obligations of each
Investor under subsection 1.1(b) of this Agreement are subject to the
fulfillment on or before the Closing of each of the following conditions, the
waiver of which shall not be effective against any Investor who does not consent
in writing thereto:

 

4.1  Representations and Warranties. The representations and warranties of the
Company contained in Section 2 shall be true on and as of the Closing with the
same effect as though such representations and warranties had been made on and
as of the date of such Closing.

 

10

 



 

4.2 Performance. The Company shall have performed and complied with all
agreements, obligations and conditions contained in this

Agreement that is required to be performed or complied with by it on or before
the Closing.

 

4.3 Compliance Certificate. The Chief Financial Officer of the Company shall
deliver to each Investor at the Closing a certificate stating that the
conditions specified in Sections 4.1 and 4.2 have been fulfilled and stating
that there shall have been no adverse change in the business, affairs,
prospects, operations, properties, assets or condition of the Company since the
date of this Agreement.

 

4.4 Board of Directors. Effective upon the Closing, the directors of the Company
shall be Messrs. Douglas J. Toth, Gilbert Davila, Elliot Stein, Roger Wood,
David Schamouelian, Ephraim Linderbaum, Kim Cranston, _TBD_ and _TBD .

 

4.5 Blue Sky. The Company shall have obtained all necessary permits and
qualifications, if any, or secured an exemption therefrom, required by any state
or country prior to the offer and sale of the

Shares.

 

5. Conditions of the Company’s Obligations at Closing. The obligations of the
Company to each Investor under this Agreement are subject to the fulfillment on
or before the Closing of each of the following conditions by that Investor:

 

5.1 Representations and Warranties. The representations and warranties of the
Investor contained in Section 3 shall be true on and as of the Closing with the
same effect as though such representations and warranties had been made on and
as of the Closing.

 

5.2 Payment of Purchase Price. The Investor shall have delivered the purchase
price specified in Section 1.2 against delivery of the

Shares set forth in the Schedule of Investors attached hereto as Exhibit A by
the Company to such Investor.

 

5.3 Blue Sky. The Company shall have obtained all necessary permits and
qualifications, if any, or secured an exemption therefrom, required by any state
or country for the offer and sale of the Shares.

 

5.4 Proceedings and Documents. All corporate and other proceedings in connection
with the transactions contemplated at the Closing hereby, and all documents and
instruments incident to these transactions, shall be reasonably satisfactory in
substance to the Company and its counsel.

  

11

 

 

6. Miscellaneous.

 

6.1 Governing Law. This Agreement shall be governed in all respects by the laws
of the State of Nevada, without regard to any provisions thereof relating to
conflicts of laws among different jurisdictions.

 

6.2 Survival. The representations, warranties, covenants and agreements made
herein shall survive any investigation made by any Investor and the closing of
the transactions contemplated hereby for a period of one (1) year, whereupon
they shall cease and be of no further force and effect. All statements as to
factual matters contained in any certificate or exhibit delivered by or on
behalf of the Company pursuant hereto shall be deemed to be the representations
and warranties of the Company hereunder as of such date of such certificate or
exhibit.

 

6.3 Successors and Assigns. Except as otherwise provided herein, the provisions
hereof shall inure to the benefit of, and be binding upon, the successors,
assigns, heirs, executors and administrators of the parties hereto; provided,
however, that the rights of an Investor to purchase Shares shall not be
assignable without the consent of the Company.

 

6.4 Entire Agreement; Amendment. This Agreement and the other documents
delivered pursuant hereto constitute the full and entire understanding and
agreement among the parties with regard to the subjects hereof and thereof.
Neither this Agreement nor any term hereof may be amended, waived, discharged or
terminated other than by a written instrument signed by the party against whom
enforcement of any such amendment, waiver, discharge or termination is sought;
provided, however, that holders of a majority of the outstanding Shares (whether
or not converted) may waive or amend, on behalf of all Investors and other
holders of Shares, any provisions hereof benefitting the Investors so long as
the effect thereof will be that all such Investors and other holders of Shares
will be treated equally.

 

6.5 Notices, Etc. All notices and other communications required or permitted
hereunder shall be in writing and shall be mailed by registered or certified
mail, postage prepaid, return receipt requested, or otherwise delivered by hand
or by messenger, addressed (a) if to an Investor, at such Investor’s address set
forth on Exhibit A, or at such other address as such Investor shall have
furnished to the Company in writing, or (b) if to any other holder of any
Shares, at such address as such holder shall have furnished the Company in
writing, or, until any such holder so furnishes an address to the Company, then
to and at the address of the last holder of such Shares who has so furnished an
address to the Company, or (c) if to the Company, at its address set forth on
the first page of this Agreement addressed to the attention of the Corporate
Secretary, or at such other address as the Company shall have furnished to the
Investors. If notice is provided by mail, notice shall be deemed to be given
three (3) business days after proper deposit in the U. S. Mail.

 

12

 



 

6.6 Delays or Omissions. No delay or omission to exercise any right, power or
remedy accruing to any holder of any Shares upon any breach or default of the
Company under this Agreement shall impair any such right, power or remedy of
such holder, nor shall it be construed to be a waiver of any such breach or
default, or an acquiescence therein, or of or in any similar breach or default
thereafter occurring; nor shall any waiver of any single breach or default be
deemed a waiver of any other breach or default theretofore or thereafter
occurring. Any waiver, permit, consent or approval of any kind or character on
the part of any holder of any breach or default under this Agreement, or any
waiver on the part of any holder of any provisions or conditions of this
Agreement, must be in writing and shall be effective only to the extent
specifically set forth in such writing or as provided in this Agreement. All
remedies, either under this Agreement or by law or otherwise afforded to any
holder, shall be cumulative and not alternative.

 

6.7 Expenses. The Company and each Investor shall bear their own expenses and
legal fees incurred on its behalf with respect to this

Agreement and the transactions contemplated hereby.

 

6.8 Finder’s Fee. The Company and the Investors shall each indemnify and hold
the other harmless from any liability for any commission or compensation in the
nature of a finder’s fee (including the costs, expenses and legal fees of
defending against such liability) for which the Company or the Investors, or any
of their respective partners, employees, or representatives, as the case may be,
is responsible.

 

6.9 Counterparts. This Agreement may be executed in any number of counterparts,
each of whom may be executed by less than all

Investors, each of which shall be enforceable against the parties actually
executing such counterparts, and all of which together shall constitute one
instrument.

 

6.10 Severability. In the event that any provision of this Agreement becomes or
is declared by a court of competent jurisdiction to be illegal, unenforceable or
void, this Agreement shall continue in full force and effect without said
provision; provided that no such severability shall be effective if it
materially changes the economic benefit of this Agreement to any party.

 

* * *

 

13

 

 



IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

BIZZINGO, INC.         By: /s/ Douglas Toth     Douglas Toth, Chairman and    
Chief Executive Officer  

 

INVESTOR:

 

Shamrock One Capital, LLC



 

By: /s/ Richard A. Griffey     Managing Member by Richard Shanks with permission
 

_________________________

 

[SIGNATURE PAGE FOR SERIES A PREFERRED STOCK PURCHASE AGREEMENT]

 



14

 



 

EXHIBIT A

 

SCHEDULE OF INVESTORS

 

NO OF SHARES OF SERIES A   AGGREGATE PURCHASE PRICE OF INVESTOR   PURCHASED  
SERIES A PURCHASED           Shamrock One Capital, LLC   2,000,000   2,000,000
1001 South Loop West, Suite 700         Houston, TX 77027        

 

15

 

  

EXHIBIT B

 

CERTIFICATE OF DESIGNATIONS

 

16

 

  



CERTIFICATE OF DESIGNATIONS
SERIES A CONVERTIBLE PREFERRED STOCK
OF
BIZZINGO, INC.
a Nevada corporation

 

Pursuant to Section 78.1955 of the
Nevada Revised Statutes

 

The undersigned, on behalf of Bizzingo, Inc., a Nevada corporation (the
“Company”), hereby certifies that pursuant to the authority contained in Article
Four of the Company’s Articles of Incorporation, as amended (the “Articles of
Incorporation”), and in accordance with the provisions of the Nevada Revised
Statutes (the “NRS”), the Company’s Board of Directors (the “Board”) has adopted
the following resolutions creating a series of its preferred stock designated as
Series A Convertible Preferred Stock:

 

Whereas, the Articles of Incorporation provides for a class of shares known as
preferred stock, par value $0.001 per share, and 100,000,000 of which are
issuable from time to time in one or more series (the “Preferred Stock”); and

 

Whereas, the Board is authorized to determine or alter the rights, preferences,
privileges and restrictions granted to or imposed upon any wholly unissued
shares of Preferred Stock, to fix the number of shares constituting any such
series, and to determine the designation thereof, or any of them.

 

Now, Therefore, Be It Resolved, that the Board hereby fixes and determines the
designations of, the number of shares constituting, and the rights, preferences,
privileges and restrictions relating to, a new series of Preferred Stock as
follows:

 

A. Designation. The series of Preferred Stock is hereby designated Series A
Convertible Preferred Stock with a par value of $0.001 per share (the “Series A
Preferred”).

 

B. Authorized Shares. The number of authorized shares constituting the Series A
Preferred shall be 2,000,000 shares of such series.

 

C. The rights, preferences, privileges, restrictions and other matters relating
to the Series A Preferred are as follows:

 



17

 

 

1. Dividend Rights.

 

(a) Series A Preferred Dividend. Subject to the rights of any series of
Preferred Stock of the Company that may come into existence from time to time,
the holders of shares of Series A Preferred, in preference to the holders of any
other capital stock of the Company, will be entitled to receive an annual
dividend equal to five cents ($0.05) per share, payable in Common Stock of the
Company as determined in the following sentence. For each share of Series A
Preferred Stock, the holder shall receive as a dividend, the number of shares of
Common Stock of the Company resulting from the following formula (expressed a
whole number):

 

Y divided by (0.8 times Z)

 

Where;

Y equals 0.05, and
Z equals the average closing price of the Company’s Common Stock as traded on
any Regulated Securities Market (as defined below) for the 20 trading day period
ending (and including) December 31 of each year.

 

“Regulated Securities Market” shall mean any securities market, electronic
bulletin board (including the OTCBB, OTCQB or OTCQX market), “pink sheet”
market, or other third party market, if any, on which Shares are primarily
traded, but if no shares of Company Common Stock were traded on such date, then
on the last previous date on which any Share was so traded, or (B) if shares of
Company Common Stock are not listed on any stock exchange or market, than the
value as established by the Board of Directors for such date using any
reasonable method of valuation.

 

Except as stated in Section 4(c), the Dividend will be payable on or before
February 15 of the subsequent year. The foregoing calculation shall be adjusted
for any stock splits, stock dividends, combinations, recapitalizations or the
like.

 

(b) The “Original Issue Price” of the Series A Preferred shall be $1.00 per
share.

 

(c) Except as stated in 1(d) and 1(e) below, so long as any shares of Series A
Preferred are outstanding, the Company shall not pay or declare any dividend,
whether in cash or property, or make any other distribution on the Company’s
common stock, par value $0.001 (the “Common Stock”), or purchase, redeem or
otherwise acquire for value any shares of Common Stock until all dividends set
forth in Section 1(a) above shall have been paid and set apart, except for
acquisitions of Common Stock by the Company pursuant to agreements which permit
the Company to repurchase such shares at cost upon termination of services to
the Company or in exercise of the Company’s right of first refusal upon a
proposed transfer.

 

(d) The Company is authorized to pay dividends on its Common Stock, provided
that, it pays an additional dividend on all outstanding shares of Series A
Preferred in a per share amount equal (on an as-if-converted to Common Stock
basis) to the amount paid or set aside, and in the same form of consideration,
for each share of Common Stock.

 

18

 

 

(e) The provisions of Sections 1(c) and 1(d) shall not apply to:

 

(i) a dividend payable in Common Stock to which the provisions Section 4 apply;
or

 

(ii) any repurchase of any outstanding securities of the Company that is
approved by the Board, including the affirmative vote of the representatives of
the Series A Director (defined below).

 

(f) The right of the holders of Series A Preferred to receive payments of
dividends under Section 1(a) may be waived by the holders of a majority of the
outstanding Series A Preferred voting together as a single class.

 

2. Voting Rights.

 

(a) General Rights. Each holder of shares of Series A Preferred shall be
entitled to the number of votes equal to the number of shares of Common Stock
into which such shares of Series A Preferred could be converted (pursuant to
Section 4 hereof) immediately after the close of business on the record date
fixed for such meeting or the effective date of such written consent and shall
have voting rights and powers equal to the voting rights and powers of the
Common Stock and shall be entitled to notice of any stockholders’ meeting in
accordance with the Bylaws of the Company. Except as otherwise provided herein
or as required by law, the Series A Preferred shall vote together with the
Common Stock as a single class on an as-if-converted to Common Stock basis at
any annual or special meeting of the stockholders and not as a separate class,
and may act by written consent in the same manner as the Common Stock with
respect to any question upon which holders of Common Stock have the right to
vote.

 

(b) Separate Vote of Series A Preferred. For so long holders of the Series A
Preferred hold twenty-five percent (25%) of the Company’s outstanding capital
stock on an as-converted-to Common Stock basis (as adjusted for any stock
splits, stock dividends, combinations, recapitalizations or the like after the
filing date hereof), in addition to any other vote or consent required herein or
by law, the vote or written consent of the holders of at least a majority of the
outstanding Series A Preferred voting as a single class shall be necessary for
effecting or validating the following actions (including by way of merger or
consolidation or otherwise):

 

(i) any amendment, alteration, repeal or waiver of any provision of the Articles
of Incorporation or the Company’s Bylaws (including any filing of a Certificate
of Designation);

 

(ii) any increase or decrease in the authorized number of shares of Preferred
Stock, including the Series A Preferred;

 

(iii) any authorization or any designation, whether by reclassification or
otherwise, of any new class or series of stock or any other securities
convertible into or exercisable for equity securities of the Company ranking on
a parity with or senior to the Series A Preferred in right of redemption,
conversion, liquidation preference, registration rights, voting or dividends or
any increase in the authorized or designated number of any such new class or
series; or

 

19

 

  

(iv) the entry into any agreement to which the Company is a party regarding an
Asset Transfer or Acquisition (each as defined in Section 3) or any other merger
(whether or not the Company is the surviving corporation), consolidation,
corporate reorganization, reclassification or recapitalization of the Company.

 

(c) Election of Board of Directors.

 

(i) For so long holders of the Series A Preferred hold twenty-five percent (25%)
of the Company’s outstanding capital stock on an as-converted-to Common Stock
basis (as adjusted for any stock splits, stock dividends, combinations,
recapitalizations or the like after the filing date hereof), the holders of
Series A Preferred, voting together as a single class on an as-if-converted to
Common Stock basis, shall be entitled to elect two (2) members of the Board (the
“Series A Directors”) at each meeting or pursuant to each consent of the
Company’s stockholders for the election of directors, and to remove from office
such director and to fill any vacancy caused by the resignation, death or
removal of such director. Each Series A Director shall be elected by the
affirmative vote or consent of the holders of at least a majority of the
then-outstanding Series A Preferred outstanding capital stock, voting together
as a single class on an as-converted-to Common Stock basis.

 

(ii) The holders of Common Stock and the then-outstanding Preferred Stock
(including the Series A Preferred), voting together as a single class on an
as-if-converted to Common Stock basis, shall be entitled to elect all remaining
members of the Board at each meeting or pursuant to each consent of the
Company’s stockholders for the election of directors, and to remove from office
such directors and to fill any vacancy caused by the resignation, death or
removal of such directors.

 

(iii) Notwithstanding the provisions of Section 78.335 of the NRS, any Series A
Director may be removed at any time (with or without cause) by the vote of the
holders of at least a majority of all of the then-outstanding shares of Series A
Preferred, voting as a separate class by (y) written consent, if the consenting
holders of Series A Preferred hold a sufficient number of shares to remove such
director at a meeting of stockholders or (z) in person or by proxy at a special
meeting of holders of shares of Series A Preferred called for such purpose. A
Series A Director may not be removed by the vote or consent of the holders of
Common Stock. Any vacancy created by the removal, death or resignation of a
Series A Director may be filled by the vote of holders of at least a majority of
all of the then-outstanding shares of Series A Preferred by (y) written consent,
if the consenting holders of Series A Preferred hold a sufficient number of
shares to elect their designee at a meeting of stockholders or (z) in person or
by proxy at a special meeting of holders of shares of Series A Preferred called
for such purpose.

 

20

 

  

3. Liquidation, Asset Transfer or Acquisition Rights.

 

(a) Liquidation Preference of the Series A Preferred. Upon any liquidation,
dissolution, or winding up of the Company, whether voluntary or involuntary, or
any Acquisition or Asset Transfer (each, a “Liquidation Event”), and before any
distribution or payment shall be made to the holders of any Common Stock,
subject to the right of any other series of Preferred Stock that may from time
to time come into existence, the holders of Series A Preferred shall be entitled
to be paid out of the assets of the Company legally available for distribution,
or the consideration received in such Liquidation Event, for each share of
Series A Preferred held by them, an amount per share of Series A Preferred equal
to the greater of: (i) the Original Issue Price (as adjusted for any stock
dividends, combinations, splits, recapitalizations and the like with respect to
such shares after the filing date hereof) plus any accrued but unpaid cumulative
dividends (the “Series A Liquidation Amount”) or (ii) the amount a share of
Series A Preferred would be entitled to receive in such Liquidation Event if
such share of Series A Preferred were to be converted to Common Stock
immediately prior to such Liquidation Event. If, upon any such Liquidation
Event, the assets of the Company (or the consideration received in such
transaction) shall be insufficient to make payment in full to all holders of
Series A Preferred of the Series A Liquidation Amount, then such assets (or
consideration) shall be distributed among the holders of Series A Preferred at
the time outstanding, ratably in proportion to the full amounts to which they
would otherwise be respectively entitled to receive.

 

(b) Deemed Conversion. Notwithstanding Section 3(a) above, solely for purposes
of determining the amount each holder of shares of Series A Preferred is
entitled to receive with respect to a Liquidation Event, the Series A Preferred
shall be treated as if all holders of such series had converted such holder’s
shares of such series into shares of Common Stock immediately prior to the
Liquidation Event if, as a result of an actual conversion of the Series A
Preferred (including taking into account the operation of this paragraph (b)
with respect to all Series A Preferred), holders of such series would receive
(with respect to such series), in the aggregate, an amount greater than the
amount that would be distributed to holders of Series A Preferred which had not
converted such Series A Preferred into shares of Common Stock. If holders of
Series A Preferred are treated as if they had converted shares of Series A
Preferred into Common Stock pursuant to this paragraph, then such holders shall
not be entitled to receive any distribution pursuant to Section 3(a) that would
otherwise be made to holders of such series of Series A Preferred.

 

21

 

   

(c) Remaining Assets. After the payment of the full liquidation preferences of
the Series A Preferred as set forth in Section 3(a) above, the remaining assets
of the Company legally available for distribution in such Liquidation Event (or
the consideration received in such transaction), if any, shall be distributed to
the holders of the Common Stock, pro rata based on the number of shares of
Common Stock held by each holder.

 

(d) Acquisition and Asset Transfer. For the purposes of this Certificate of
Designations: (i) “Acquisition” shall mean (A) any consolidation, share exchange
or merger of the Company with or into any other corporation or other entity or
person, or any other corporate reorganization, in which the stockholders of the
Company immediately prior to such consolidation, share exchange, merger or
reorganization, own less than fifty percent (50%) of the voting power of the
surviving or successor entity (or in the event stock or ownership interests of
an affiliated entity are issued in such transaction, less than fifty percent
(50%) of the voting power of such affiliated entity) immediately after such
consolidation, share exchange, merger or reorganization; or (B) any transaction
or series of related transactions to which the Company is a party in which in
excess of fifty percent (50%) of the Company’s outstanding voting power is
transferred; provided that an Acquisition shall not include any transaction or
series of transactions principally for bona fide equity financing purposes in
which cash is received by the Company or any successor or indebtedness of the
Company is cancelled or converted or a combination thereof; and (ii) ”Asset
Transfer” shall mean a sale, lease, conveyance, exclusive license or other
disposition of all or substantially all of the assets of the Company. At the
election of the holders of at least a majority of the outstanding Series A
Preferred voting together as a single class on an as-if-converted to Common
Stock basis, an Acquisition or Asset Transfer may be determined not to be
considered a Liquidation Event under this Section 3.

 

(e) Determination of Value if Proceeds Other than Cash. In any Acquisition or
Asset Transfer, if the consideration to be received by the Company is other than
cash, the Board in accordance with this Section 3(e) will deem its value its
fair market value as determined in good faith.

 

4. Conversion Rights.

 

The holders of the Series A Preferred shall have the following rights with
respect to the conversion of the Series A Preferred into shares of Common Stock
(the “Conversion Rights”):

 

(a) Optional Conversion. Subject to and in compliance with the provisions of
this Section 4, any shares of Series A Preferred may, at the option of the
holder, be converted at any time into fully-paid and nonassessable shares of
Common Stock. Each share of Series A Preferred shall be convertible into the
number of shares of Common Stock which results from dividing (x) the Original
Issue Price by (y) the conversion price in effect on the date of conversion (the
“Series A Preferred Conversion Price”). The initial Series A Preferred
Conversion Price shall be four cents ($0.04).

 

22

 

   

(b) Mechanics of Conversion. Each holder of Series A Preferred who desires to
convert the same into shares of Common Stock pursuant to this Section 4 shall
surrender the certificate or certificates therefor, duly endorsed, or an
affidavit of loss and a written agreement reasonably acceptable to the Company
to indemnify the Company from any loss, damage, cost or expense incurred by the
Company arising out of or relating to such lost certificate, at the office of
the Company or any transfer agent for the Series A Preferred, and shall give
written notice to the Company at such office that such holder elects to convert
the same. Such notice shall state the number of shares of Series A Preferred
being converted. Thereupon, the Company shall promptly issue and deliver at such
office to such holder a certificate or certificates for the number of shares of
Common Stock to which such holder is entitled to receive as a result of such
conversion. Upon such conversion, payment of a dividend calculated through the
date of such conversion also shall be made by the Company. Such conversion shall
be deemed to have been made at the close of business on the date of such
surrender of the certificates representing the shares of Series A Preferred to
be converted, and the person entitled to receive the shares of Common Stock
issuable upon such conversion shall be treated for all purposes as the record
holder of such shares of Common Stock on such date.

 

(c) Adjustment for Stock Splits and Combinations. If at any time or from time to
time after the date that the first share of Series A Preferred is issued (the
“Series A Original Issue Date”) the Company effects a split or subdivision of
the outstanding Common Stock into a larger number of shares without a
corresponding split or subdivision of the Series A Preferred, the Series A
Preferred Conversion Price in effect immediately before that split or
subdivision shall be proportionately decreased. Conversely, if at any time or
from time to time after the Series A Original Issue Date the Company combines
the outstanding shares of Common Stock into a smaller number of shares without a
corresponding combination of the Series A Preferred, the Series A Preferred
Conversion Price in effect immediately before the combination shall be
proportionately increased. Any adjustment under this Section 4(c) shall become
effective at the close of business on the date the subdivision or combination
becomes effective.

 

(d) Adjustment for Reclassification, Exchange, Substitution, Reorganization,
Merger or Consolidation. If at any time or from time to time after the Series A
Original Issue Date, the Common Stock issuable upon the conversion of the Series
A Preferred is changed into the same or a different number of shares of any
class or classes of stock, whether by recapitalization, reclassification,
merger, consolidation or otherwise (other than an Acquisition or Asset Transfer
(as defined in Section 3) or a subdivision or combination of shares or stock
dividend or a reorganization, merger, consolidation or sale of assets provided
for elsewhere in this Section 4), in any such event each holder of Series A
Preferred shall then have the right to convert such stock into the kind and
amount of stock and other securities and property receivable upon such
recapitalization, reclassification, merger, consolidation or other change by
holders of the maximum number of shares of Common Stock into which such shares
of Series A Preferred could have been converted immediately prior to such
recapitalization, reclassification, merger, consolidation or change, all subject
to further adjustment as provided herein or with respect to such other
securities or property by the terms thereof. In any such case, appropriate
adjustment shall be made in the application of the provisions of this Section 4
with respect to the rights of the holders of Series A Preferred after the
capital reorganization to the end that the provisions of this Section 4
(including adjustment of the Series A Preferred Conversion Price then in effect
and the number of shares issuable upon conversion of the Series A Preferred)
shall be applicable after that event and be as nearly equivalent as practicable.
As a condition to any such recapitalization, reclassification, merger,
consolidation or other transaction contemplated above, the Company shall reserve
a sufficient number of the shares or securities, or a sufficient amount of the
property, received or to be received to allow for the conversion of all
outstanding shares of Series A Preferred in accordance with this Section 4(e).

 

23

 

  

(e) Sale of Shares Below Series A Preferred Conversion Price.

 

(i) If at any time or from time to time after the Series A Original Issue Date,
the Company issues or sells, or is deemed by the express provisions of this
Section 4(e) to have issued or sold, Additional Shares of Common Stock (as
defined below), other than as provided in Sections 4(c) or 4(d) above, without
consideration (in which case the Company shall be deemed to have received an
aggregate of $0.001 of consideration for all such Additional Shares of Common
Stock issued or deemed to be issued) or for an Effective Price (as defined
below) less than four cents ($0.04) per share (a “Qualifying Dilutive
Issuance”), then and in each such case, the then existing Series A Preferred
Conversion Price shall be reduced, as of the opening of business on the date of
such issue or sale, to a price determined by multiplying the Series A Preferred
Conversion Price in effect immediately prior to such issuance or sale by a
fraction:

 

(A) the numerator of which shall be (y) the number of shares of Common Stock
deemed outstanding (as determined below) immediately prior to such issue or
sale, plus (z) the number of shares of Common Stock that the Aggregate
Consideration (as defined below) received or deemed received by the Company for
the total number of Additional Shares of Common Stock so issued would purchase
at such then-existing Series A Preferred Conversion Price, and

 

(B) the denominator of which shall be (y) the number of shares of Common Stock
deemed outstanding (as determined below) immediately prior to such issue or sale
plus(z) the total number of Additional Shares of Common Stock so issued.

 

24

 

   

For the purposes of the preceding sentence, the number of shares of Common Stock
deemed to be outstanding as of a given date shall be the sum of (x) the number
of shares of Common Stock outstanding immediately preceding the event giving
rise to the Qualifying Dilutive Issuance, (y) the number of shares of Common
Stock into which the then outstanding shares of Series A Preferred could be
converted if fully converted immediately preceding the event giving rise to the
Qualifying Dilutive Issuance, and (z) the number of shares of Common Stock that
could be obtained through the exercise or conversion of all other vested rights,
options and convertible securities outstanding immediately preceding the event
giving rise to the Qualifying Dilutive Issuance.

 

(ii) No adjustment shall be made to the Series A Preferred Conversion Price in
an amount less than one cent per share. Any adjustment otherwise required by
this Section 4(e) that is not required to be made due to the preceding sentence
shall be included in any subsequent adjustment to the Series A Preferred
Conversion Price.

 

(iii) For the purpose of making any adjustment required under this Section 4(e),
the aggregate consideration received by the Company for any issue or sale of
securities (the “Aggregate Consideration”) shall be defined as: (A) to the
extent it consists of cash, be computed at the net amount of cash received by
the Company after deduction of any underwriting or similar commissions,
compensation or concessions paid or allowed by the Company in connection with
such issue or sale but without deduction of any expenses payable by the Company
in connection with such issue or sale, (B) to the extent it consists of property
other than cash, be computed at the fair value of that property as determined in
good faith by the Board, and (C) if Additional Shares of Common Stock,
Convertible Securities (as defined below) or rights or options to purchase
either Additional Shares of Common Stock or Convertible Securities are issued or
sold together with other stock or securities or other assets of the Company for
a consideration that covers both, be computed as the portion of the
consideration so received that may be reasonably determined in good faith by the
Board to be allocable to such Additional Shares of Common Stock, Convertible
Securities or rights or options.

 

25

 

   

(iv) For the purpose of the adjustment required under this Section 4(e), if the
Company issues or sells (x) Preferred Stock or other stock, options, warrants,
purchase rights or other securities (including any notes) convertible into or
exchangeable for, Additional Shares of Common Stock (such convertible stock or
securities being herein referred to as “Convertible Securities”) or (y) rights
or options for the purchase of Additional Shares of Common Stock or Convertible
Securities, and if the Effective Price of such Additional Shares of Common Stock
issued or deemed to be issued as provided below is less than the Series A
Preferred Conversion Price, in each case the Company shall be deemed to have
issued at the time of the issuance of such rights or options or Convertible
Securities the maximum number of Additional Shares of Common Stock issuable upon
exercise or conversion thereof and to have received as consideration for the
issuance of such shares an amount equal to the total amount of the
consideration, if any, received by the Company for the issuance of such rights
or options or Convertible Securities, plus:

 

(A) in the case of such rights or options, the minimum amounts of consideration,
if any, payable to the Company upon the exercise of such rights or options;

 

(B) in the case of Convertible Securities, the minimum amounts of consideration,
if any, payable to the Company upon the conversion thereof (other than by
cancellation of liabilities or obligations evidenced by such Convertible
Securities); provided that if the minimum amounts of such consideration cannot
be ascertained, but are a function of antidilution or similar protective
clauses, the Company shall be deemed to have received the minimum amounts of
consideration without reference to such clauses;

 

(C) If the minimum amount of consideration payable to the Company upon the
exercise or conversion of rights, options or Convertible Securities is reduced
over time or on the occurrence or non-occurrence of specified events other than
by reason of antidilution adjustments, the Effective Price shall be recalculated
using the figure to which such minimum amount of consideration is reduced;
provided further, that if the minimum amount of consideration payable to the
Company upon the exercise or conversion of such rights, options or Convertible
Securities is subsequently increased, the Effective Price shall be again
recalculated using the increased minimum amount of consideration payable to the
Company upon the exercise or conversion of such rights, options or Convertible
Securities. In either such case, the Series A Preferred Conversion Price shall
be readjusted accordingly; and

 

26

 

   

(D) No further adjustment of the Series A Preferred Conversion Price, as
adjusted upon the issuance of such rights, options or Convertible Securities,
shall be made as a result of the actual issuance of Additional Shares of Common
Stock or the exercise of any such rights or options or the conversion of any
such Convertible Securities. If any such rights or options or the conversion
privilege represented by any such Convertible Securities shall expire without
having been exercised, the Series A Preferred Conversion Price as adjusted upon
the issuance of such rights, options or Convertible Securities shall be
readjusted to the Series A Preferred Conversion Price that would have been in
effect had an adjustment been made on the basis that the only Additional Shares
of Common Stock so issued were the Additional Shares of Common Stock, if any,
actually issued or sold on the exercise of such rights or options or rights of
conversion of such Convertible Securities, and such Additional Shares of Common
Stock, if any, were issued or sold for the consideration actually received by
the Company upon such exercise, plus the consideration, if any, actually
received by the Company for the granting of all such rights or options, whether
or not exercised, plus the consideration received for issuing or selling the
Convertible Securities actually converted, plus the consideration, if any,
actually received by the Company (other than by cancellation of liabilities or
obligations evidenced by such Convertible Securities) on the conversion of such
Convertible Securities, provided that such readjustment shall not apply to prior
conversions of Series A Preferred.

 

(v) Notwithstanding any other provisions of this Section 4(e), except to the
limited extent provided for in Section 4(e)(iv), no adjustment of the Series A
Preferred Conversion Price pursuant to this Section 4(e) shall have the effect
of increasing such Series A Preferred Conversion Price above the Series A
Preferred Conversion Price in effect immediately prior to such adjustment.

 

(vi) Notwithstanding anything contained in this instrument to the contrary, for
the purpose of making any adjustment to the Series A Preferred Conversion Price
required under this Section 4(e), “Additional Shares of Common Stock” shall mean
all shares of Common Stock issued by the Company or deemed to be issued pursuant
to this Section 4(e) (including shares of Common Stock subsequently reacquired
or retired by the Company), other than:

 

(A) shares of Common Stock issued upon conversion of the Series A Preferred or
as a dividend or distribution on the Series A Preferred;

 

(B) shares of Common Stock and/or options, warrants or other Common Stock
purchase rights and the Common Stock issued pursuant to such stock grants,
options, warrants or other rights issued or issuable to employees, officers or
directors of, or consultants or advisors to, the Company or any of its
subsidiaries pursuant to stock purchase, stock option plans (including the 2011
and the 2012 Stock Option Plans), stock warrants, stock grants, or other similar
arrangements approved by the Board;

 

27

 

   

(C) shares of Common Stock issued pursuant to the exercise of Convertible
Securities outstanding as of the Series A Original Issue Date;

 

(D) shares of Common Stock or Convertible Securities issued pursuant to any
equipment loan or commercial credit or leasing arrangement, real property
leasing arrangement or debt financing from a bank or similar financial
institution entered into primarily for non-equity financing approved by the
Board;

 

(E) shares of Common Stock issued in connection with any stock split, stock
dividend, reclassification or similar non-economic event by the Company;

 

(F) shares of Common Stock or Convertible Securities issued pursuant to a
transaction or series of related transactions with respect to which the holders
of at least a majority of the outstanding shares of the Series A Preferred have
waived any adjustment of the Series A Preferred Conversion Price pursuant to
this Section 4(h) in connection with the issuance of such securities;

 

(G) shares of Common Stock and/or Convertible Securities issued for
consideration other than cash pursuant to a merger, consolidation, acquisition,
strategic alliance or similar business combination by the Board;

 

(H) all securities issued or issuable to the purchasers of Series A Preferred
pursuant to the Series A Preferred Stock Purchase Agreement dated on or about
the Series A Original Issue Date (the “Series A Purchase Agreement”), including
shares of Series A Preferred (whether issued initially pursuant to the Series A
Purchase Agreement) and all shares of Common Stock issued or issuable upon
conversion of Series A Preferred; and

 

(I) all securities issued or issuable to the purchasers of Series A Preferred
pursuant to agreements with investors entered into subsequent to the Series A
Original Issue Date but which agreements contain terms that are substantially
similar to the Series A Purchase Agreement.

 

28

 

   

(J) (i) An agreement dated May 23, 2011 by and between the Company and
Professional Capital Partners, Ltd., a British Virgin Islands company

 

References to Common Stock in the subsections of this clause (vi) above shall
mean all shares of Common Stock issued by the Company or deemed to be issued
pursuant to this Section 4(e). The “Effective Price” of Additional Shares of
Common Stock shall mean the quotient determined by dividing the total number of
Additional Shares of Common Stock issued or sold, or deemed to have been issued
or sold by the Company under this Section 4(e), into the Aggregate Consideration
received, or deemed to have been received by the Company for such issue under
this Section 4(e), for such Additional Shares of Common Stock. In the event that
the number of shares of Additional Shares of Common Stock or the Effective Price
cannot be ascertained at the time of issuance, such Additional Shares of Common
Stock shall be deemed issued immediately upon the occurrence of the first event
that makes such number of shares or the Effective Price, as applicable,
determinable.

 

(vii) In the event that the Company issues or sells, or is deemed to have issued
or sold, Additional Shares of Common Stock in a Qualifying Dilutive Issuance
(the “First Dilutive Issuance”), then in the event that the Company issues or
sells, or is deemed to have issued or sold, Additional Shares of Common Stock in
a Qualifying Dilutive Issuance other than the First Dilutive Issuance pursuant
to the same instruments as the First Dilutive Issuance (a “Subsequent Dilutive
Issuance”), then and in each such case upon a Subsequent Dilutive Issuance the
Series A Preferred Conversion Price shall be reduced to the Series A Preferred
Conversion Price that would have been in effect had the First Dilutive Issuance
and each Subsequent Dilutive Issuance all occurred on the closing date of the
First Dilutive Issuance.

 

(i) Other Distributions. Subject to the terms of Section 1, in the event the
Company shall declare a distribution payable in securities of other persons,
evidences of indebtedness issued by the Company or other persons, assets
(excluding cash dividends) or options or rights not referred to in this Section
4, then, in each such case for the purpose of this Section 4, the holders of
Series A Preferred shall be entitled to a proportionate share of any such
distribution as though they were the holders of the number of shares of Common
Stock of the Company into which their shares of Series A Preferred are
convertible as of the record date fixed for the determination of the holders of
Common Stock of the Company entitled to receive such distribution.

 

29

 

  

(j) Certificate of Adjustment. In each case of an adjustment or readjustment of
the Series A Preferred Conversion Price for the number of shares of Common Stock
or other securities or property issuable upon conversion of the Series A
Preferred, if such series of the Series A Preferred is then convertible pursuant
to this Section 4, the Company, at its expense, shall compute such adjustment or
readjustment in accordance with the provisions hereof and prepare a certificate
showing such adjustment or readjustment, and shall mail such certificate, by
first class mail, postage prepaid, to each registered holder of such series of
the Series A Preferred at the holder’s address as shown in the Company’s books.
The certificate shall set forth such adjustment or readjustment, showing in
detail the facts upon which such adjustment or readjustment is based, including
a statement of (i) the Aggregate Consideration received or deemed to be received
by the Company for any Additional Shares of Common Stock issued or sold or
deemed to have been issued or sold, (ii) the Series A Preferred Conversion Price
at the time in effect, (iii) the number of Additional Shares of Common Stock
issued or sold or deemed to have been issued or sold, and (iv) the type and
amount, if any, of other securities or property that at the time would be
received upon conversion of such series of the Series A Preferred.

 

(k) Notices of Record Date. Upon (i) any taking by the Company of a record of
the holders of any class of securities for the purpose of determining the
holders thereof who are entitled to receive any dividend or other distribution,
or (ii) any Acquisition (as defined in Section 3) or other capital
reorganization of the Company, any reclassification or recapitalization of the
capital stock of the Company, any merger or consolidation of the Company with or
into any other corporation, or any Asset Transfer (as defined in Section 3), or
any Liquidation Event or other voluntary or involuntary dissolution, liquidation
or winding up of the Company, the Company shall mail to each holder of Series A
Preferred at least ten (10) days prior to (x) the record date, if any, specified
therein, or (y) if no record date is specified, the date upon which such action
is to take effect (or, in either case, such shorter period approved by the
holders of at least a majority of the then outstanding Series A Preferred voting
together as a single class on an as-if-converted to Common Stock basis) a notice
specifying (A) the date on which any such record is to be taken for the purpose
of such dividend or distribution and a description of such dividend or
distribution, (B) the date on which any such Acquisition, reorganization,
recapitalization, reclassification, transfer, consolidation, merger, Asset
Transfer, Liquidation Event, dissolution, liquidation or winding up is expected
to become effective, and (C) the date, if any, that is to be fixed as to when
the holders of record of Common Stock (or other securities) shall be entitled to
exchange their shares of Common Stock (or other securities) for securities or
other property deliverable upon such Acquisition, reorganization,
recapitalization, reclassification, transfer, consolidation, merger, Asset
Transfer, Liquidation Event, dissolution, liquidation or winding up.

 

30

 

  

(f) Automatic Conversion.

 

(i) Each share of Series A Preferred shall automatically be converted into
shares of Common Stock, based on the then-effective Series A Preferred
Conversion Price, at any time upon the affirmative election of the holders of at
least a majority of the then outstanding shares of the Series A Preferred voting
together as a single class on an as-if-converted to Common Stock basis.

 

(ii) Upon the occurrence of the events specified in Section 4(f)(i) above, the
outstanding shares of Series A Preferred shall be converted automatically
without any further action by the holders of such shares and whether or not the
certificates representing such shares are surrendered to the Company or its
transfer agent and the holder thereof shall have all rights with respect to the
Common Stock to be received regardless of the timing of the delivery of new
stock certificates; provided, however, that the Company shall not be obligated
to issue certificates evidencing the shares of Common Stock issuable upon such
conversion unless the certificates evidencing such shares of Series A Preferred
are either delivered to the Company or its transfer agent as provided below, or
the holder notifies the Company or its transfer agent that such certificates
have been lost, stolen or destroyed and executes an agreement reasonably
satisfactory to the Company to indemnify the Company from any loss incurred by
it in connection with such certificates and provides a surety bond with respect
thereto. Upon the occurrence of such automatic conversion of any series of the
Series A Preferred, the holders of such series of the Series A Preferred shall
surrender the certificates representing such shares at the office of the Company
or any transfer agent for the Series A Preferred. Thereupon, there shall be
issued and delivered to such holder promptly at such office and in its name as
shown on such surrendered certificate or certificates, a certificate or
certificates for the number of shares of Common Stock into which the shares of
such series of the Series A Preferred surrendered were convertible on the date
on which such automatic conversion occurred, and any dividends declared but
unpaid thereon shall be paid in accordance with the provisions of Section 4(d).

 

(g) Fractional Shares. No fractional shares of Common Stock or Series A
Preferred shall be issued upon conversion of any Series A Preferred. All shares
of Common Stock (including fractions thereof) or Series A Preferred, as
applicable, issuable in connection with the conversion of shares of Series A
Preferred by a holder thereof shall be aggregated for purposes of determining
whether the conversion would result in the issuance of any fractional share. If,
after the aforementioned aggregation, the conversion would result in the
issuance of any fractional share, the Company shall, in lieu of issuing any
fractional share, pay cash equal to the product of such fraction multiplied by
the Common Stock’s or Series A Preferred’s fair market value as applicable (as
determined in good faith by the Board) on the date of conversion.

 

31

 

  

(h) Reservation of Stock Issuable Upon Conversion. The Company shall at all
times reserve and keep available out of its authorized but unissued shares of
Common Stock, solely for the purpose of effecting the conversion of the shares
of the Series A Preferred, such number of its shares of Common Stock as shall
from time to time be sufficient to effect the conversion of all outstanding
shares of the Series A Preferred. If at any time the number of authorized but
unissued shares of Common Stock shall not be sufficient to effect the conversion
of all then outstanding shares of the Series A Preferred, the Company will take
such corporate action as may, in the opinion of its counsel, be necessary to
increase its authorized but unissued shares of Common Stock to such number of
shares as shall be sufficient for such purpose.

 

(i) Notices. Any notice required by the provisions of this Section 4 shall be in
writing and shall be deemed effectively given: (i) upon personal delivery to the
party to be notified; (ii) when sent by confirmed electronic mail or facsimile
if sent during normal business hours of the recipient; if not, then on the next
business day; (iii) five (5) business days after having been sent by registered
or certified mail, return receipt requested, postage prepaid; or (iv) one (1)
business day after deposit with a nationally recognized overnight courier,
specifying next day delivery, with verification of receipt. All notices shall be
addressed to each holder of record at the address of such holder appearing on
the books of the Company.

 

(j) Payment of Taxes. The Company will pay all taxes (other than taxes based
upon income) and other governmental charges that may be imposed with respect to
the issue or delivery of shares of Common Stock upon conversion of shares of
Series A Preferred, excluding any tax or other charge imposed in connection with
any transfer involved in the issue and delivery of shares of Common Stock in a
name other than that in which the shares of Series A Preferred so converted were
registered.

 

(k) No Dilution or Impairment. The Company will not, by amendment of this
Certificate of Designation or its Articles of Incorporation or through any
reorganization, transfer of assets, consolidation, merger, dissolution, issue or
sale of securities or other voluntary action, avoid or seek to avoid the
observance or performance of any of the terms to be observed or performed
hereunder by the Company, but will at all times in good faith assist in carrying
out the provisions of this Section 4 and in the taking of all such action as may
be necessary or appropriate in order to protect the Conversion Rights of the
holders of the shares of Series A Preferred against impairment.

 

32

 

   

5. No Reissuance of Series A Preferred.

 

Any shares of Series A Preferred that are redeemed or otherwise acquired by the
Company or any of its subsidiaries by reason or purchase, conversion, or
otherwise shall be automatically and immediately canceled and shall not be
reissued, sold or transferred. Neither the Company nor any of its subsidiaries
may exercise any voting or other rights granted to the holders of Series A
Preferred following redemption.

 

6. Waiver.

 

Any of the rights, powers, preferences and other terms of the Series A Preferred
set forth herein may be waived on behalf of all holders of Series A Preferred by
the affirmative written consent or vote of the holders of at least a majority of
the then outstanding shares of Series A Preferred voting as a single class on an
as-if-converted to Common Stock basis.

 

[The remainder of this page is intentionally left blank.]

 

33

 

  

EXHIBIT C

 

RESTRICTIVE LEGEND

 

THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE. THE
SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT AND MAY NOT BE SOLD OR TRANSFERRED
FOR VALUE IN THE ABSENCE OF AN EFFECTIVE REGISTRATION THEREOF UNDER THE
SECURITIES ACT OF 1933 AND/OR THE SECURITIES ACT OF ANY STATE HAVING
JURISDICTION OR AN OPINION OF COUNSEL ACCEPTABLE TO THE CORPORATION THAT SUCH
REGISTRATION IS NOT REQUIRED UNDER SUCH ACT OR ACTS.

 



34

 

 

 

 

 

 

